DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1, 4 and 10 (Currently amended)
Claims 5-8, 11 and 14-18 (Original)
Claims 2-3, 9, 12-13 and 19 (Canceled)

Allowable Subject Matter
Claims 1, 4-8, 10-11 and 14-18 are allowed.
Regarding claim 1, prior arts do not suggest or teach, among other claimed allowable features, “wherein the first switch control circuit outputs a control voltage to control the first switch to the ON state when the level of the voltage generated between the pair of power lines is higher than a first threshold, and the first switch control circuit outputs a control voltage to control the first switch to an OFF state when the level of the voltage generated between the pair of power lines is lower than a second threshold that is lower than the first threshold, 
wherein, when the load is coupled to the pair of power lines and when the first switch is set to ON state, the second switch control circuit outputs a control voltage to control the second switch to the ON state when the level of the voltage generated between the pair of power lines is higher than a third threshold,
the power storage circuit is charged with power generated by the power generating circuit, and the second switch control circuit outputs a control voltage to control the second switch to an OFF state when the level of the voltage generated between the pair of power lines is lower than a fourth threshold that is lower than the third threshold, and wherein the third threshold is higher than the first threshold and the fourth threshold is higher than the second threshold.“, in combination with all other elements recited in claim 1.
Claims 4-8 are also allowed as they further limit allowed claim 1.
Regarding claim 10, prior arts do not suggest or teach, among other claimed allowable features, “a wireless communication circuit coupled in parallel to the branch line and to the power generating circuit when the first switch is set to the ON state, and coupled to the power storage circuit when the second switch is set to the ON state,
wherein the first switch control circuit outputs a control voltage to control the first switch to the ON state when the level of the voltage generated between the pair of power lines is higher than a first threshold, and the first switch control circuit outputs a control voltage to control the first switch to an OFF state when the level of the voltage generated between the pair of power lines is lower than a second threshold that is lower than the first threshold,
wherein, when the first switch is set to ON state, the second switch control circuit outputs a control voltage to control the second switch to the ON state when the level of the voltage generated between the pair of power lines is higher than a third threshold,
whereby the power storage circuit is charged with power generated by power generating circuit, and the second switch control circuit outputs a control voltage to control the second switch to an OFF state when the level of the voltage generated between the pair of power lines is lower than a fourth threshold that is lower than the third threshold, and wherein the third threshold is higher than the first threshold and the fourth threshold is higher than the second threshold.“, in combination with all other elements recited in claim 10.
Claims 11 and 14-18 are also allowed as they further limit allowed claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571) 270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG V BUI/Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        February 23, 2022